766 N.W.2d 835 (2009)
Mable C. AUSTIN, Stephanie Austin, Nellie M. Duke, Dolores McElreath, Alfred H. Phillips, Val Jean Phillips, Queta L. Siefker, Atora Todeschini, and Dorothy Todeschini, Plaintiffs-Appellees,
v.
Michael Eugene KELLY, Defendant-Appellant.
Docket No. 138620. COA No. 282583.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the February 26, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.